Citation Nr: 1449046	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On his March 2010 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a local VA office.  Subsequently, in a January 2012 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a July 2010 statement in support of claim, the Veteran wrote that it was getting harder for him to cope with his job and that he thought he needed some one-on-one therapy.  He wrote that he was in trauma therapy for a year but that it was hard to focus because he was working and had difficulty coping.  The Veteran wrote that talking about what happened to him in Vietnam and his PTSD symptoms confused him and he sometimes wished that he had never "opened this can of worms."  Construing this statement in the light most favorable to the Veteran, the Board has determined that the Veteran's PTSD symptoms may have worsened.  The Veteran's last examination to evaluate his PTSD was in November 2009.  Given the gap in time since the last examination, the Board finds that this matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his service-connected PTSD.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected PTSD.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to:

a. Determine all current manifestations associated with the Veteran's service-connected PTSD, to include whether there is: 

i. Gross impairment in thought processes or communication;
 
ii. Persistent delusions or hallucinations; grossly inappropriate behavior; 

iii. Persistent danger of hurting self or others; 

iv. Intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene; disorientation to time or place;

v. Memory loss for names of close relatives, own occupation, or own name;

b. Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD;

c. A current Global Assessment of Functioning (GAF) score should also be provided;

d. Offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD causes him to be unable to obtain and retain substantially gainful employment with consideration of his education and work experience but without regard to age.

3. A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

4. Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the issue remains denied, the Veteran and his representative must be provided a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



